ORDER

PER CURIAM.
Appellant, Aan J. Varrin, appeals from the motion court’s order denying his Rule 24.035 post-conviction motion. We affirm.
We have reviewed the briefs and arguments of the parties, as well as the transcripts and the legal file, and find no clear error in the findings of fact and conclusions of law of the motion court. In addition, we find that no jurisprudential purpose would be served by a written opinion. We, therefore, affirm the judgment of the motion court pursuant to Rules 84.16(b) and 30.25(b). The parties have been provided with a memorandum, solely for their own information, setting forth the reasons for our decision.